Citation Nr: 1811589	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO. 09-45 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for prostate cancer residuals from May 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which a 100 percent temporary rating for active prostate malignancy was reduced to 20 percent, effective May 1, 2008. 

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. A transcript of the hearing has been associated with the Veteran's electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's residuals of prostate cancer have been manifested by symptomatology more nearly approximating erectile dysfunction and hesitancy on urination.

2. Throughout the appeal period, the Veteran's residuals of prostate cancer have been not manifested by symptomatology more nearly approximating daytime voiding with an interval of less than one hour; nighttime voiding occurring five or more times per night; renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; hypertension at least 40 percent disabling under 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2017); voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day; or urinary retention requiring intermittent or continuous catheterization.

CONCLUSION OF LAW

The criteria for a higher initial rating in excess of 20 percent for residuals of prostate cancer from May 1, 2008, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a November 2009 letter. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded multiple in-person examinations. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 

Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

In February 2017, the Court of Appeals for Veterans Claims (Court) vacated the March 2016 Board decision denying an increased rating for prostate cancer residuals, and remanded the case to the Board for adjudication consistent with the Court's order. Specifically, the Court determined that the Board erred when it failed to consider whether the Veteran's prostate cancer caused or aggravated his benign prostatic hypertrophy (BPH).

Accordingly, the Board remanded the case in July 2017 for a new VA examination concerning the Veteran's prostate cancer residuals and BPH. The Veteran was afforded an examination in September 2017. Therefore, there was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Residuals of Prostate Cancer

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.
Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), generally provides for a 100 percent rating for six months after therapeutic procedure. If there has been no local reoccurrence or metastasis, such as in this case, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.

Renal dysfunction with albumin and casts with history of acute nephritis, or hypertension that is noncompensable under Diagnostic Code 7101 warrants a noncompensable evaluation. Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension that is at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation. Renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 
 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. 
38 C.F.R. § 4.115a. 

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent evaluation. A disability that requires the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation. A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. Id. 

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent evaluation. Urinary frequency with a daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent evaluation. Urinary frequency with a daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent evaluation. Id. 

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation. Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry with markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation. A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. Id. 

Upon VA examination in March 2014, the VA examiner noted that the Veteran was treated for mild renal insufficiency and uncontrolled blood pressure in October 2000. The examiner indicated that the Veteran had elevated prostate specific antigen (PSA) levels in March 2005 and was prescribed terazosin for benign prostate hyperplasia (BPH). The examiner further noted that examiners diagnosed prostate cancer following a June 2005 biopsy and the Veteran underwent radiation treatment for that condition through December 2005. The examiner noted that the Veteran's laboratory results from December 2013 were all normal. 

The Veteran reported experiencing erectile dysfunction following radiation therapy. The Veteran also indicated that he had started wearing absorbent materials two months previously due to nighttime urination. The Veteran reported having to change the absorbents once or twice per day. The Veteran stated that he urinated every one to two hours during the day, and five times per night. The Veteran denied requiring catheterization, or having a urinary tract infection or kidney stone. 

The examiner opined that the Veteran's urinary leakage was related to BPH rather than the service-connected prostate cancer. The examiner also noted that the Veteran did not have renal dysfunction, as his blood urea nitrogen (BUN), creatinine, epidermal growth factor receptor (EGFR), and urinalysis were all normal.

In a June 2014 addendum opinion, the examiner explained that the VA treatment records indicated that the Veteran had an enlarged prostate and lower urinary tract symptoms, such as urgency and nocturia, prior to the diagnosis of prostate cancer. The examiner stated that these were "classic signs" of BPH. She also indicated that prostate cancer itself rarely caused urinary symptoms, but treatment methods for prostate cancer, to include radiation therapy, could cause some of the same symptoms, such as frequency and nocturia. She stated that such symptoms often would improve with time if they were related to prostate cancer treatment. 

The Veteran's cancer was a small foci contained in one lobe of the prostate, and the VA examiner indicated that it was highly unlikely that the cancer would cause the symptoms that were reported prior to the radiation therapy. The examiner also indicated the Veteran's VA treatment records indicated that his cancer was in remission, and that his lower urinary tract symptoms were well controlled by the medicine prescribed for BPH. 

The examiner opined that since there was no evidence of cancer recurrence and the Veteran's symptom progression had occurred without any temporal relationship to the radiation therapy, that it was less likely than not that the Veteran's current urinary symptoms were due to the service-connected prostate cancer. The examiner followed by quoting medical research, indicating that most "men with early stage prostate cancer have no symptoms attributable to the cancer." The examiner also noted that while "urinary frequency, urgency, nocturia, and hesitancy" were seen commonly in such patients, those symptoms usually were "related to a concomitant benign prostate enlargement." The research also indicated that the clinical manifestations of BPH were lower urinary tract symptoms including "increased frequency of urination, nocturia, hesitancy, urgency, and weak urinary stream." These symptoms would usually appear slowly and gradually progress over a period of years.

Upon VA examination in September 2017, the VA examiner opined that the Veteran's BPH was not etiologically related to or aggravated by the Veteran's service-connected prostate cancer. The examiner reasoned that BPH is very common in older men and not associated with prostate cancer. The examiner also indicated that the Veteran was diagnosed with BPH prior to his diagnosis of prostate cancer. The examiner noted that the Veteran experienced daytime voiding every 1 to 2 hours, and nighttime awakening to void 3 to 4 times per night. The examiner also indicated that the Veteran did not experience any renal dysfunction due to his condition.

Accordingly, the Board finds that the Veteran's symptomatology does not more nearly approximate that required for a higher initial rating in excess of 20 percent for the period from May 1, 2008, under Diagnostic Code 7528.

Although the Veteran indicates that he must void five times per night and has to wear absorbent material that must be changed twice a day, the March 2014 and June 2014 VA examiners concluded that this was a result of his BPH and not attributable to his prostate cancer. There is no competent medical evidence to counter the March 2014 and June 2014 VA examiners' opinions. 

Further, the record contains no evidence indicating that the Veteran experienced renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 during the period from May 1, 2008. In the March 2014 and September 2017 VA medical examination reports, the examiners noted that the Veteran did not have any renal dysfunction upon examination. In addition, there is no evidence indicating that the Veteran had to undergo catheterization at any point in the appeal period.

Accordingly, entitlement to a higher disability rating for prostate cancer residuals is denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 20 percent for residuals of prostate cancer is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


